Citation Nr: 0723635	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  00-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
multiple sclerosis.  The record demonstrates that in its 
April 2006 decision, the Board remanded the issue on appeal 
for, among other things, a VA opinion that specifically 
addressed Dr. C. N. B's November 2000 medical opinion that 
stated that the veteran's in-service change (decrease) in 
left eye visual acuity was the veteran's first episode of 
optical neuritis, which is a classic symptom of neuritis.  
The record reflects that in January 2007, a VA physician, Dr. 
S. R., provided an opinion as to the etiology of the 
veteran's multiple sclerosis.  In doing so he indicated that 
he had reviewed the veteran's claims file, including the 
opinion of Dr. C. N. B.  However, the Board, in reviewing the 
opinion, finds that Dr. S. R. did not explicitly address the 
findings contained in Dr. C. N. B's above-referenced opinion, 
i.e.--whether or not the veteran's in-service decrease in 
left eye visual acuity was a manifestation of optical 
neuritis, which is a symptom of multiple sclerosis.  Such 
information may be useful in the Board's de novo adjudication 
of the veteran's claim.

Given the foregoing, the Board finds that compliance with the 
April 2006 remand has not been accomplished.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not fully implemented, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that this 
case is not ready for appellate review and must be remanded 
for further development.

Accordingly, the case is REMANDED for the following action:

1. The VA physician, Dr. S. R., who 
provided the January 2007 opinion should 
be asked to review the claims folder and 
again offer his opinion as to whether it 
is at least as likely as not (50 percent 
or greater) that the veteran's currently 
diagnosed multiple sclerosis is causally 
related to active service.  In rendering 
such opinion, the VA examiner must 
explicitly address Dr. C. N. B.'s November 
2000 opinion and should clearly state 
whether the veteran's in-service decrease 
in left eye visual acuity was a 
manifestation of optic neuritis, which is 
a symptom  of multiple sclerosis.  The 
physician must provide a clear rationale 
for any opinion expressed.
 
If the VA physician who provided the 
January 2007 opinion is not available, 
then another comparably qualified VA 
examiner may respond to this inquiry on 
his behalf.  In any event, the claims file 
must be reviewed in conjunction with this 
request.

2.  Upon completion of the above, the 
issue on appeal should be readjudicated.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




